 328 NLRB No.1121NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.William L. Arthur d/b/a Wiggles Trucking Co. andUnited Mine Workers of America, District 17,Sub-District II, AFLŒCIO. Case 9ŒCaŒ36278June 24, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon a charge filed by the Union on September 21,1998, the General Counsel of the National Labor Rela-tions Board issued a complaint on December 31, 1998,against William L. Arthur d/b/a Wiggles Trucking Co.,
the Respondent, alleging that it has violated Section 8(a)
(1) and (5) of the National Labor Relations Act.  Al-though properly served copies of the charge and com-plaint, the Respondent failed to file an answer.On May 20, 1999, the General Counsel filed a Motionfor Summary Judgment with the Board.  On May 25,1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filedno response.  The allegations in the motion are thereforeundisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,all the allegations in the complaint will be consideredadmitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated April 12, 1999, notified the Respondent that
unless an answer were received by April 19, 1999, a
Motion for Summary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.1                                                       1 In  the complaint, the General Counsel seeks an order requiring theRespondent to preserve and, on request, provide at the office designatedby the Board or its agents, copies of specified records necessary toanalyze the amount of backpay due under the terms of the Board™sOrder, including electronic copies, if such records are stored in elec-tronic form.We find that electronic copies of the relevant records, where such al-ready exist, are encompassed within the Board™s traditional remediallanguage.  See generally Fed.R.Civ.P. 34 (definition of ﬁdocumentﬂincludes data compilations.)  See also Bills v. Kennecott Corp., 108F.R.D. 459 (D.Utah 1985) (requesting party need not accept only datathat exists in traditional forms, but may discover the same informationwhen stored in electronic form in a computer); National Union ElectricOn the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a sole proprie-torship, with an office and place of business in Sharples,West Virginia, has been engaged in the business ofhauling coal.  During the 12 months preceding issuance
of the complaint, the Respondent, in conducting its op-erations described above, derived gross revenues in ex-cess of $50,000 for services provided to Dal Tex, a sub-sidiary of Arch Coal, a nonretail enterprise locatedwithin the State of West Virginia.  During the 12 monthspreceding issuance of the complaint, Dal Tex, in con-ducting its coal mining operations, sold and shipped fromits Sharples, West Virginia facility goods valued in ex-cess of $50,000 directly to points outside the State ofWest Virginia.  We find that the Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act, and that the Union is alabor organization within the meaning of Section 2(5) of
the Act.II. ALLEGED UNFAIR LABOR PRACTICESThe employees of the Respondent described in article1A of the National Bituminous Coal Wage Agreement of1998 constitute a unit appropriate for the purposes of
collective bargaining within the meaning of Section 9(b)
of the Act.Since about December 29, 1993, the Union has beenthe designated exclusive collective-bargaining represen-tative of the unit employees, and since then the Respon-dent has recognized the Union as the representative.This recognition has been embodied in successive col-lective-bargaining agreements between the Respondentand the United Mine Workers of America on behalf of its
locals and districts, including the Union, the most recent
of which is effective from January 1, 1998, to December
31, 2002.  At all times since about December 29, 1993,
based on Section 9(a) of the Act, the Union has been the
exclusive collective-bargaining representative of the unit.Since about March 21, 1998, and at all times thereaf-ter, the Respondent has ceased providing its employeeswith health benefits as set forth in article XX of the col-                                                                                        Corp. v. Matsushita Electric Industrial Co., 494 F. Supp. 1257 (E.D.Pa. 1980) (same).  Moreover, the Respondent has not established that itwould be prejudiced in any way by a requirement that it produce elec-tronic copies of these documents.  Accordingly, and to clarify anyambiguity with respect to this matter, we have provided in the Order for
the production of electronic copies of the specified backpay records ifthey are stored in electronic form.With respect to the General Counsel™s proposed requirement that theRespondent submit copies of the necessary backpay records at theoffice designated by the Board or its agents, however, we find that thisproceeding does not satisfactorily present the question of whether a
respondent should be ordered to provide copies of its records in thismanner.  We accordingly decline to order the Respondent to do so inconnection with this case. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2lective-bargaining agreement described above, and hasfailed to pay certain medical claims for which it is re-sponsible under that agreement.These health benefits and medical claims relate towages, hours, and other terms and conditions of em-ployment of the unit employees, and are mandatory sub-jects for the purposes of collective bargaining.  The Re-spondent engaged in the conduct described above with-out prior notice to the Union and without affording theUnion an opportunity to bargain with the Respondent
concerning this conduct and its effects, and without the
Union™s consent.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been failing and refusing to bargain collectivelywith the exclusive collective-bargaining representative of
its employees, and has thereby engaged in unfair laborpractices affecting commerce within the meaning of Sec-tion 8(a)(1) and (5) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, havingfound that the Respondent has violated Section 8(a)(5)and (1) of the Act by failing, since about March 21,
1998, to provide health benefits to unit employees pursu-ant to article XX of the 1998Œ2002 collective-bargainingagreement and failing to pay their medical expenses, weshall order the Respondent to honor the terms of the
agreement, and to make whole its unit employees by
making all contractually required health benefits pay-ments or contributions, including any additional amountsapplicable to such delinquent payments as determined
pursuant to Merryweather Optical Co., 240 NLRB 1213,1216 (1979).  In addition, the Respondent shall reim-burse unit employees for any expenses ensuing from theRespondent™s failure to make such required payments or
contributions, as set forth in Kraft Plumbing & Heating,252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir.1981), such amounts to be computed in the manner setforth in Ogle Protection Service, 183 NLRB 682 (1970),enfd. 444 F.2d 502 (6th Cir. 1971), with interest as pre-scribed in New Horizons for the Retarded, 283 NLRB1173 (1987).ORDERThe National Labor Relations Board orders that theRespondent, William L. Arthur d/b/a Wiggles TruckingCo., Sharples, West Virginia, its officers, agents, succes-sors, and assigns, shall1.Cease and desist from(a) Failing and refusing to bargain with United MineWorkers of America, District 17, Sub-District II, AFLŒCIO, the exclusive representative of the employees of theRespondent described in article 1A of the National Bitu-minous Coal Wage Agreement of 1998, by failing toprovide health benefits to unit employees pursuant to
article XX of the 1998Œ2002 collective-bargaining
agreement.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Comply with the terms of the 1998Œ2002 collec-tive-bargaining agreement by making all contractuallyrequired health benefits payments or contributions retro-active to March 21, 1998, and make whole the unit em-ployees for any loss of benefits or expenses ensuing fromits failure, since about March 21, 1998, to provide health
benefits to unit employees pursuant to article XX of theagreement, as set forth in the remedy section of this De-cision.(b) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records, including an electronic copy of such rec-ords if stored in electronic form, necessary to analyze theamount of backpay due under the terms of this Order.(c) Within 14 days after service by the Region, post atits facility in Sharples, West Virginia, copies of the at-tached notice marked ﬁAppendix.ﬂ2  Copies of the notice,on forms provided by the Regional Director for Region9, after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted.  Reasonable steps shall be taken
by the Respondent to ensure that the notices are not al-tered, defaced or covered by any other material.  In theevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since March 21,1998.(d) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsi-ble official on a form provided by the Region attesting tothe steps that the Respondent has taken to comply.         Dated, Washington, D.C. June 24, 1999                                                       2 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ WIGGLES TRUCKING CO.33Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to bargain with UnitedMine Workers of America, District 17, Sub-District II,AFLŒCIO, as the exclusive representative of our em-ployees described in article 1A of the National Bitumi-nous Coal Wage Agreement of 1998, by failing to pro-vide health benefits to unit employees pursuant to articleXX of the 1998Œ2002 collective-bargaining agreement.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL comply with the terms of the 1998Œ2002collective-bargaining agreement by making all contractu-ally required health benefits payments or contributionsretroactive to March 21, 1998, and WE WILL make wholethe unit employees for any loss of benefits or expensesensuing from our failure, since about March 21, 1998, to
provide health benefits to unit employees pursuant toarticle XX of the agreement, with interest.WILLIAM L. ARTHUR D/B/A WIGGLESTRUCKING CO.